                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

 SHANIKA DAY, Individually, and as
 Administrator
 for the Estate of TERRELL DAY;
 and HARVEY MORGAN,
         Plaintiffs,
 v.                                              Case No. 1:17-cv-04612-TWP-TAB

 THE CITY OF INDIANAPOLIS;
 SERGEANT FRANKLIN WOOTEN,
 Individually,
 and as an IMPD Officer; and
 OFFICER RANDALL DENNY, Individually,
 and
 as an IMPD Officer,
         Defendants.

           PLAINTIFFS’ DESIGNATION OF EVIDENCE IN RESPONSE TO
              DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

       Plaintiffs Shanika Day and Harvey Morgan, by counsel, and pursuant to Fed. R. Civ. P.

56(C) and S.D. IND. L.R. 56-1, designate the following evidence in support of their response to

Defendants City of Indianapolis, Sergeant Franklin Wooten, and Officer Randall Denny’s

motion for summary judgment:

           1.  Burlington Report
           2.  Nesbitt’s sworn statement to IMPD
           3.  Radio dispatch (exempt from electronic filing pursuant to Local Rule 5-2(b)(2))
           4.  Cell phone video (exempt from electronic filing pursuant to Local Rule 5-2(b)(2))
           5.  Additional pages from Officer Waggoner’s deposition
           6.  City of Indianapolis’ responses to Plaintiffs’ Requests for Admissions
           7.  Additional pages from Michael Nesbitt’s deposition
           8.  Gold & Gems Video (exempt from electronic filing pursuant to Local Rule 5-
               2(b)(2))
           9. Sgt. Wooten’s responses to Plaintiffs’ Requests for Admissions
           10. Photo of Day with EMTs and one pair of handcuffs
           11. Officer Denny’s Interrogatory Responses
           12. Deputy Monday’s sworn statement to IMPD
           13. Officer Denny’s sworn statement to IMPD
         14. Officer Denny’s responses to Plaintiffs’ Requests for Admissions
         15. Death certificate of Day’s maternal grandfather
         16. 10th Street Pub Video 1 (exempt from electronic filing pursuant to Local Rule 5-
             2(b)(2))
         17. 10th Street Pub Video 2 (exempt from electronic filing pursuant to Local Rule 5-
             2(b)(2))
         18. Burlington Video 1 (exempt from electronic filing pursuant to Local Rule 5-
             2(b)(2))
         19. Burlington Video 2 (exempt from electronic filing pursuant to Local Rule 5-
             2(b)(2))
         20. Burlington Video 3 (exempt from electronic filing pursuant to Local Rule 5-
             2(b)(2))
         21. Photograph of Day’s right elbow
         22. Photograph of Day’s left elbow

                                           Respectfully submitted,

                                           /s/ Faith E. Alvarez
                                           Faith E. Alvarez (32497-49)
                                           Lee, Cossell & Crowley, LLP
                                           151 N. Delaware Street, Suite 1500
                                           Indianapolis, IN 46204
                                           317-631-5151
                                           falvarez@nleelaw.com
                                           Attorney for Plaintiffs

                              CERTIFICATE OF SERVICE

      I hereby certify that a true and accurate copy of the foregoing has been served by email
on March 13, 2019, upon the following:

Adam S. Willfond                                Andrew R. Duncan
adam.willfond@indy.gov                          ard@rucklaw.com

Andrew J. Upchurch                              Edward J. Merchant
andrew.upchurch@indy.gov                        ejm@rucklaw.com

Anne Celeste Harrigan                           John F. Kautzman
anne.harrigan@indy.gov                          jfk@rucklaw.com

                                                /s/ Faith E. Alvarez
                                                Nathaniel Lee #10159-49
                                                Faith E. Alvarez #32497-49
